NOTE: This order is nor1precedential.
United States Court of AppeaIs
for the FederaI Circuit
ASHBURN BYWATERS, CARL LANCASTER,
BETTY L. HOHENBERGER, ORlVIAN RODERICK,
JUNE RODERICK, AND NAN O. BEELER,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.
lo
2011-1032
Appea1 from the United States District C0urt for the
Eastern District of Texas in case no. 99-CV-0451, Judge
Le0nard Davis.
ORDER
The court considers whether to accept the appellants’
reply brief.
On July 12, 2011, the court issued an order denying
the appellants motion to file a reply brief that exceeded
the word limit, and directed the appellants to file a con-
forming reply brief within 14 days from the date of filing
of this order.

BYWATERS V. UNITED STATES
2
Prior to the court’s order, the appellants filed a con-
forming reply brief
Up0n consideration thereof,
IT ls ORDERED THAT:
The brief is accepted
FOR THE COURT
\ml-  2  lsi J an Horbaly
Date J an Horbaly
cc: Ceci1ia Fex, Esq.
Ellen J. Durkee, Esq.
C1erk
l
iv
§§
lo
L
FF\PPEALS FUR
RAL C|RCU|T
320 lui 12 2011
.IANHORBALY
CLEH(